UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-6727


STEVEN M. JOHNSON,

                    Plaintiff - Appellant,

             v.

WEXFORD HEALTH SERVICES; DR. AVA JOUBERT, Medical Director for
WCI; DAVIS, Physician Aide; N.P. JANETTE CLARK; DEPARTMENT OF
CORRECTIONS (DPSCS); DAYENA CORCORAN, Commissioner of
Corrections; SHARON BAUCOM, DPSCS Medical Director,

                    Defendants – Appellees,

             and

WARDEN R. GRAHAM, JR.,

                    Defendant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:18-cv-01096-PX)


Submitted: January 8, 2019                                   Decided: January 18, 2019


Before DUNCAN and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.
Steven M. Johnson, Appellant Pro Se. Douglas Conrad Meister, Gina Marie Smith,
MEYERS, RODBELL & ROSENBAUM, PA, Riverdale Park, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Steven M. Johnson seeks to appeal the district court’s order denying his motions to

appoint counsel, to remand and join, to remand, for request of witness, for appointment of

Masters, and for sanctions. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.
541, 545-46 (1949). The order that Johnson seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. * Accordingly, we dismiss the appeal for lack

of jurisdiction. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                              DISMISSED




       *
         To the extent the district court’s denial of Johnson’s motion for sanctions may be
immediately appealable under 28 U.S.C. § 1292(a)(1) (2012), we conclude that Johnson
has not sought review of that denial on appeal. See 4th Cir. 34(b) (limiting our review to
issues raised in informal brief); Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014).


                                            3